EXHIBIT 13.1 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to U.S.C. Section 1350 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code), each of the undersigned officers of Dragon Bright Mintai Botanical Technology (Cayman) Limited (the “Company”), does hereby certify, to such officer’s knowledge, that: The annual report on Form 20-F for the year ended December 31, 2011 of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 27, 2012 By: /S/ Anita Lai Lai Ho Name: Anita Lai Lai Ho Title: Chief Executive Officer and Director By: /S/ Dominick Mark Name: Dominick Mark Title: Interim Chief Financial Officer
